       Case 4:17-cr-00016-BMM Document 289 Filed 06/17/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                CR-17-16-GF-BMM
               Plaintiff,
      vs.

ALVIN AUBREY ROE,                                       ORDER

               Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 2, 2021. (Doc. 286.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
       Case 4:17-cr-00016-BMM Document 289 Filed 06/17/21 Page 2 of 3



      Judge Johnston conducted a revocation hearing on June 1, 2021. (Doc. 281.)

The United States accused Roe of violating his conditions of supervised release 1)

by using spice; and 2) by failing to complete his 180-day term at the Great Falls

Residential Re-entry Center. (Doc. 278.)

      At the revocation hearing, Roe admitted to violating the conditions of his

supervised release 1) by using spice; and 2) by failing to complete his 180-day

term at the Great Falls Residential Re-entry Center. (Doc. 281.) Judge Johnston

found that the violations Roe admitted proved to be serious and warranted

revocation, and recommended that Roe receive a custodial sentence of 4 months

with 20 months of supervised release to follow. Judge Johnston recommended Roe

serve the first 60 days of supervised release in a secure inpatient drug treatment

facility. (Doc. 281.) Roe was advised of his right to appeal and his right to

allocute before the undersigned. (Doc. 281.) The violations prove serious and

warrant revocation of Roe’s supervised release. The Court finds no clear error in

Judge Johnston’s Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Amended Findings

and Recommendations (Doc. 286) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Alvin Aubrey Roe be sentenced to the custody of the

United States Bureau of Prisons for 4 months, with 20 months of supervised
       Case 4:17-cr-00016-BMM Document 289 Filed 06/17/21 Page 3 of 3



release to follow. Roe should serve the first 60 days of supervised release in a

secure inpatient drug treatment facility.

      DATED this 17th day of June, 2021.
